
	
		II
		112th CONGRESS
		1st Session
		S. 864
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2011
			Mrs. Boxer (for herself,
			 Mrs. Feinstein, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate a Distinguished Flying Cross National
		  Memorial at the March Field Air Museum in Riverside,
		  California.
	
	
		1.Short titleThis Act may be cited as the
			 Distinguished Flying Cross National
			 Memorial Act.
		2.Designation of
			 Distinguished Flying Cross National Memorial in Riverside, California
			(a)FindingsCongress finds the following:
				(1)The Distinguished
			 Flying Cross, which was created by Congress in 1926, is the oldest military
			 award in the United States for achievements in aviation.
				(2)The most reliable statistics regarding the
			 number of members of the Armed Forces who have been awarded the Distinguished
			 Flying Cross indicate that 126,318 members of the Armed Forces received the
			 medal during World War II, approximately 21,000 members received the medal
			 during the Korean conflict, and 21,647 members received the medal during the
			 Vietnam War.
				(3)Since the end of the Vietnam War, more than
			 203 Armed Forces members have received the medal in times of conflict.
				(4)Since the National Personnel Records Center
			 in St. Louis, Missouri, burned down in 1973, many more recipients of the
			 Distinguished Flying Cross may be undocumented.
				(5)Currently, the Department of Defense
			 continues to locate and identify members of the Armed Forces whose award of the
			 medal has not been documented.
				(6)The United States currently lacks a
			 national memorial dedicated to the bravery and sacrifice of those members of
			 the Armed Forces who have distinguished themselves by heroic deeds performed in
			 aerial flight.
				(7)An appropriate memorial to current and
			 former members of the Armed Forces has been constructed at March Field Air
			 Museum in Riverside, California.
				(8)The Distinguished Flying Cross National
			 Memorial would honor all those members of the Armed Forces who have
			 distinguished themselves in aerial flight, whether documentation of such
			 members who earned the Distinguished Flying Cross exists or not.
				(b)DesignationThe memorial to members of the Armed Forces
			 who have been awarded the Distinguished Flying Cross at March Field Air Museum
			 in Riverside, California, is designated as the Distinguished Flying
			 Cross National Memorial.
			(c)Effect of
			 designationThe national
			 memorial designated by this section is not a unit of the National Park System,
			 and the designation of the national memorial shall not be construed to require
			 or permit Federal funds to be expended for any purpose related to the national
			 memorial.
			
